FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


GIANG THUY NGUYEN,                       No. 20-56284
             Petitioner-Appellant,
                                           D.C. No.
                v.                      8:17-cv-01526-
                                           FMO-JPR
SCOTT FRAUENHEIM, Warden,
            Respondent-Appellee.
                                          OPINION

      Appeal from the United States District Court
         for the Central District of California
     Fernando M. Olguin, District Judge, Presiding

          Argued and Submitted June 8, 2022
                Pasadena, California

                Filed August 22, 2022

Before: MILAN D. SMITH, JR., BRIDGET S. BADE, and
        LAWRENCE VANDYKE, Circuit Judges.

         Opinion by Judge Milan D. Smith, Jr.
2                   NGUYEN V. FRAUENHEIM

                          SUMMARY *


                         Habeas Corpus

   The panel affirmed the district court’s denial of a
California state prisoner’s habeas corpus petition raising a
Batson challenge to a jury conviction.

    After the prosecutor used peremptory strikes against
three Hispanic women during jury selection, petitioner
raised an objection pursuant to Batson v. Kentucky, 476 U.S.
79 (1986). The trial court denied the challenge, and the
California Court of Appeal affirmed on direct appeal. The
California Supreme Court summarily denied review.

    Batson holds that purposeful racial discrimination in jury
selection violates a defendant’s right to equal protection, and
J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127 (1994), holds
that gender, like race, is an unconstitutional proxy for juror
competence and impartiality. Under Batson, to determine
when the use of peremptory strikes amounts to
unconstitutional discrimination, the defendant first must
make a prima facie showing that the totality of the
circumstances gives rise to an inference of discrimination.
Second, the burden shifts to the State to explain the
exclusion. Third, the trial court evaluates the prosecution’s
explanation for pretext and determines if the defendant
established purposeful discrimination. For step one, to show
a prima facie case: (1) the prospective juror must be a
member of a cognizable group, (2) the prosecutor must use
a peremptory strike to remove that juror, and (3) the totality
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                  NGUYEN V. FRAUENHEIM                        3

of the circumstances must raise an inference that race or
gender motivated the prosecutor to strike.

    The panel held that, even if a combined race and gender
class such as Hispanic women is a cognizable group for
purposes of Batson, that new rule would not apply to
petitioner’s case. The panel concluded that, under circuit
precedent in Cooperwood v. Cambra, 245 F.3d 1042 (9th
Cir. 2001), and Turner v. Marshall, 63 F.3d 807 (9th Cir.
1995), the recognition of a mixed race and gender class
would be a new rule. Teague v. Lane, 489 U.S. 288 (1989),
bars the application of new constitutional rules of criminal
procedure to cases that were final before the new rule was
announced.

    The panel further held that the petitioner did not establish
a prima facie case of discrimination based on race alone
because the totality of the circumstances, including a
comparison between the prospective jurors the prosecutor
struck and those he did not, did not raise an inference that
race motivated the prosecutor to exercise a strike.
Accordingly, the California Court of Appeal’s decision on
Batson step one was not contrary to or an unreasonable
application of clearly established federal law or an
unreasonable determination of facts.


                         COUNSEL

Raj N. Shah (argued) and Tracy Casadio, Deputy Federal
Public Defenders; Cuauhtemoc Ortega, Federal Public
Defender; Office of the Federal Public Defender, Los
Angeles, California; for Petitioner-Appellant.
4                NGUYEN V. FRAUENHEIM

Jennifer A. Jadovitz (argued), Deputy Attorney General;
Steve Oetting, Acting Senior Assistant Attorney General;
Rob Bonta, Attorney General; Office of the Attorney
General, San Diego, California; for Respondent-Appellee.


                        OPINION

M. SMITH, Circuit Judge:

    Giang Thuy Nguyen and three co-defendants stood trial
in California state court. During jury selection, after the
prosecutor used peremptory strikes against three Hispanic
women, Nguyen raised an objection pursuant to Batson v.
Kentucky, 476 U.S. 79 (1986). The trial court denied the
challenge, and the jury convicted him. On direct appeal, the
California Court of Appeal affirmed the trial court’s denial
of the Batson challenge. Nguyen now appeals the federal
district court’s denial of his petition for a writ of habeas
corpus. The only issue on appeal is Nguyen’s Batson
challenge. We conclude that even if a combined race and
gender class is a cognizable group for purposes of Batson,
that new rule would not apply to Nguyen’s case. Because
Nguyen did not make a prima facie showing that the
prosecution engaged in a discriminatory use of a peremptory
challenge, we affirm the district court’s denial of the writ.

    FACTUAL AND PROCEDURAL BACKGROUND

    Giang Thuy Nguyen and three co-defendants stood trial
in California state court in 2012. Jury selection began with
100 prospective jurors. The prosecution and defense each
had forty peremptory challenges. The defense jointly shared
twenty peremptory challenges with each defendant having
five individual challenges. After the prosecutor struck three
Hispanic women (named Romano, DeJesus, and Ocampo),
                    NGUYEN V. FRAUENHEIM                              5

Nguyen’s counsel raised a Batson challenge under the state
equivalent, People v. Wheeler, 583 P.2d 748 (Cal. 1978). 1
The trial court concluded that there was no prima facie
showing of discrimination, which is the first step in the
Batson three-part test. The court commented that “I’m not
sure if the third juror . . . had an Hispanic name. She may or
may not have been Hispanic. I[t] didn’t look like it to me.”
The court also noted that the prosecution had “passed a
number of times where we had Hispanic jurors sitting in the
box,” and concluded that “under the totality of the
circumstances,” there was no prima facie case. One
Hispanic woman did ultimately serve on the jury, although
she was excused due to pregnancy complications one week
into the trial.

    On direct appeal, Nguyen raised a Batson claim, but the
California Court of Appeal affirmed the judgment. The
court determined that substantial evidence supported the trial
court’s finding that Nguyen had failed to establish a prima
facie case of discrimination in the prosecutor’s peremptory
challenges to the three Hispanic woman potential jurors.
The California Supreme Court summarily denied review.

    Nguyen filed a habeas petition in federal district court.
A magistrate judge recommended that the district court deny
relief. Nguyen objected, but the district court adopted the
magistrate judge’s findings and denied the petition with
prejudice.

   The district court granted a certificate of appealability on
the Batson claim because Nguyen “made a substantial

    1
      A Wheeler motion “serves as an implicit Batson objection” and is
sufficient to preserve Nguyen’s federal constitutional claim. Crittenden
v. Ayers, 624 F.3d 943, 951 n.2 (9th Cir. 2010).
6                 NGUYEN V. FRAUENHEIM

showing that reasonable jurists could debate whether his
constitutional right to equal protection was violated when the
state court denied his claim that the prosecutor’s use of
peremptory strikes against three venirewomen with Hispanic
surnames was discriminatory under Batson v. Kentucky,
476 U.S. 79 (1986).” We review that claim.

    JURISDICTION AND STANDARD OF REVIEW

    The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214
(codified as relevant here at 28 U.S.C. § 2254), sets the
standard for federal courts’ review of habeas relief on a
claim adjudicated on the merits by a state court. Nguyen’s
appeal raises both factual and legal arguments. On legal
questions, we cannot grant relief “unless the adjudication of
the claim . . . resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States.” 28 U.S.C. § 2254(d)(1). “A state court’s
determination that a claim lacks merit precludes federal
habeas relief so long as ‘fairminded jurists could disagree’
on the correctness of the state court’s decision.” Harrington
v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.
Alvarado, 541 U.S. 652, 664 (2004)). On a factual question,
we do not disturb a state court’s ruling, unless the
adjudication “resulted in a decision that was based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d)(2). The California Court of Appeal’s decision
denying relief on direct appeal is the relevant decision for
our review. See Ylst v. Nunnemaker, 501 U.S. 797, 803
(1991). We may only review the record that was before that
court when it adjudicated the claim on the merits. Cullen v.
Pinholster, 563 U.S. 170, 181 (2011).
                  NGUYEN V. FRAUENHEIM                       7

    We review the district court’s denial of the habeas
petition de novo. Rhoades v. Henry, 598 F.3d 495, 500 (9th
Cir. 2010).

    The district court had jurisdiction pursuant to 28 U.S.C.
§§ 2241 and 2254. We have jurisdiction to review according
to 28 U.S.C. §§ 1291, 2253, and 2254.

                        ANALYSIS

                              I.

    “Purposeful racial discrimination in selection of the
venire violates a defendant’s right to equal protection
because it denies him the protection that a trial by jury is
intended to secure.” Batson, 476 U.S. at 86. “[G]ender, like
race, is an unconstitutional proxy for juror competence and
impartiality.” J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127,
129 (1994).

    To determine when the use of peremptory strikes
amounts to unconstitutional discrimination, the Supreme
Court in Batson established a three-part, burden-shifting test.
First, the defendant must make a prima facie showing that
the totality of the circumstances give rise to an inference of
discrimination. Johnson v. California, 545 U.S. 162, 168
(2005) (citing Batson, 476 U.S. at 93–94). Second, the
“‘burden shifts to the State to explain adequately the racial
exclusion’ by offering permissible race-neutral justifications
for the strikes.” Id. (quoting Batson, 476 U.S. at 94). Third,
the trial court evaluates the prosecution’s explanation for
pretext and determines if the defendant established
purposeful discrimination. See id.; Miller-El v. Dretke,
545 U.S. 231, 252 (2005). “If the defendant fails to establish
a prima facie case, the burden does not shift to the
prosecution, and the prosecutor is not required to offer an
8                 NGUYEN V. FRAUENHEIM

explanation for the challenge.” Tolbert v. Gomez, 190 F.3d
985, 988 (9th Cir. 1999).

     We have established a separate three-part test for step
one. Under that test, to show a prima facie case: (1) the
prospective juror must be a member of a cognizable group,
(2) the prosecutor must use a peremptory strike to remove
that juror, and (3) the totality of the circumstances must raise
an inference that race or gender motivated the prosecutor to
strike. Boyd v. Newland, 467 F.3d 1139, 1143 (9th Cir.
2006). “[A] defendant satisfies the requirements of Batson’s
first step by producing evidence sufficient to permit the trial
judge to draw an inference that discrimination has occurred.”
Johnson, 545 U.S. at 170. “[T]he existence of grounds upon
which a prosecutor could reasonably have premised a
challenge” is not enough on its own to “defeat an inference
of . . . bias at the first step of the Batson framework.”
Johnson v. Finn, 665 F.3d 1063, 1069 (9th Cir. 2011)
(internal quotation marks omitted). Comparisons between
the struck and unstruck potential jurors is a “tool for
conducting meaningful appellate review of whether a prima
facie case has been established.” United States v. Collins,
551 F.3d 914, 921 (9th Cir. 2009). The prima facie
determination is a mixed question of law and fact. Tolbert
v. Page, 182 F.3d 677, 681 n.6 (9th Cir. 1999) (en banc).

                              II.

    Nguyen argues that Hispanic women constitute a
cognizable protected class for Batson purposes. The
California Court of Appeal assumed that Hispanic-surnamed
women were a cognizable group pursuant to California state
law. However, neither the Supreme Court nor our court has
recognized that a combined gender and race class, such as
Hispanic women, is a cognizable group at Batson step one
under federal law. The federal district court denied the
                  NGUYEN V. FRAUENHEIM                       9

Batson claim on this issue, concluding that evaluating a
mixed gender and race class required applying a new rule,
which is barred pursuant to Teague v. Lane, 489 U.S. 288
(1989).      For this reason, the magistrate judge’s
recommendation, which was ultimately adopted by the
district court, limited its inquiry to “whether [Nguyen had]
made a prima facie case of ethnicity-based discrimination
under Batson, without regard to gender,” even though
Nguyen argued for the class of Hispanic women. Nguyen
argues here that recognition of a mixed race and gender class
is not a new rule for convictions final after J.E.B., in which
the U.S. Supreme Court extended Batson to gender.

    Nguyen contends that Batson and J.E.B. together compel
the recognition of a mixed race and gender class. Indeed, the
Supreme Court’s rationale in J.E.B. did link race and gender.
“Allowing parties to remove racial minorities from the jury
not because of their race, but because of their gender,
contravenes well-established equal protection principles and
could insulate effectively racial discrimination from judicial
scrutiny.” J.E.B., 511 U.S. at 145. Federal courts have
recognized mixed race and gender classes in the Title VII
context. See, e.g., Lam v. Univ. of Haw., 40 F.3d 1551, 1562
(9th Cir. 1994) (“[W]here two bases for discrimination exist,
they cannot be neatly reduced to distinct components.
Rather than aiding the decisional process, the attempt to
bisect a person’s identity at the intersection of race and
gender often distorts or ignores the particular nature of their
experiences.” (citations and footnote omitted)). Nguyen
argues that because both women and Hispanics are already
recognized as cognizable groups for Batson no more is
required as a legal matter to recognize Hispanic women as a
cognizable group. Nguyen also contends there are factual
reasons for recognizing this group, such as that the U.S.,
California, and Orange County (where the trial took place)
10               NGUYEN V. FRAUENHEIM

have a history of discrimination toward Hispanics and that
Hispanic women face distinct stereotypes and
discrimination.

    Nguyen’s arguments are unavailing. The issue is
controlled by Cooperwood v. Cambra, 245 F.3d 1042 (9th
Cir. 2001) and Turner v. Marshall, 63 F.3d 807 (9th Cir.
1995), overruled on other grounds by Tolbert, 182 F.3d. In
Cooperwood, we considered whether the prosecution had
exercised an illegal peremptory challenge based on the
juror’s race and gender in violation of Batson and J.E.B. In
that case, the challenge concerned a black man. We decided
that “[i]f we were to determine today that African-American
males form a cognizable group, it would be too late to help
Cooperwood because ‘the new rule could not be applied
retroactively to petitioner’s case.’” Cooperwood, 245 F.3d
at 1046 (first quoting Gomez, 190 F.3d at 988 n.1; and then
citing Teague, 489 U.S. at 305–06). Teague bars the
application of new constitutional rules of criminal procedure
to cases that were final before the new rule was announced.
489 U.S. at 310. We did proceed, however, to analyze the
Batson claim on the basis of discrimination against African
Americans without regard to gender. Cooperwood, 245 F.3d
at 1046–48.

    Similarly in Turner, the defendant argued that the
exclusion of black men was the basis for a Batson challenge.
We noted that “neither the Supreme Court nor the Ninth
Circuit has recognized that the combination of race and
gender, such as ‘black males,’ may establish a cognizable
group for Batson purposes.” Turner, 63 F.3d at 812. We
determined that “[a]lthough the issue of whether African-
American men could constitute a Batson class likely is
worthy of consideration in light of recent holdings that
gender as well as race is an impermissible basis for
                  NGUYEN V. FRAUENHEIM                     11

peremptory challenges . . . we decline to consider this issue
because any new rule defining what constitutes a ‘cognizable
group’ could not be applied to Turner’s case” pursuant to
Teague. Id. (citations omitted). The court instead limited its
“inquiry to whether Turner has made a prima facie case of
impermissible exclusion of African-American jurors as a
class, with no reference to gender.” Id.

    Following these cases, even if we agreed that a combined
race and gender class should be cognizable, we cannot apply
that new rule on habeas review because we are bound by
circuit precedent.

                             III.

    Because we cannot apply a new constitutional rule and
so cannot evaluate Hispanic women as a class, we must
“limit our inquiry to whether Appellant has made a prima
facie Batson case on the basis of race only.” Cooperwood,
245 F.3d at 1047. Nguyen argues that there was a prima
facie case of discrimination based on race alone, but we hold
that there was not.

    As a reminder, the first step of Batson is analyzed based
on a three-part test: (1) the prospective juror must be a
member of a cognizable group, (2) the prosecutor must use
a peremptory strike to remove that juror, and (3) the totality
of the circumstances must raise an inference that race
motivated the prosecutor to strike. Boyd, 467 F.3d at 1143.
Steps one and two are not contested in this case. At issue is
whether the totality of the circumstances raises an inference
that race motivated the prosecutor to exercise a strike.
Because the trial court did not find an inference of
discrimination, it did not proceed to steps two and three of
Batson. Further, the prosecutor did not proffer neutral,
nondiscriminatory explanations for the strikes and the judge
12                NGUYEN V. FRAUENHEIM

did not determine if Nguyen established purposeful
discrimination.

    Often courts look to statistics and patterns of strikes to
determine if a defendant has shown an inference that race
motivated the prosecutor to exercise a strike. “The
Constitution forbids striking even a single prospective juror
for a discriminatory purpose,” Flowers v. Mississippi, 139 S.
Ct. 2228, 2244 (2019), but generally striking only one
prospective juror who belongs to a protected group is not
enough to draw an inference without other evidence, see
Wade v. Terhune, 202 F.3d 1190, 1198 (9th Cir. 2000). Nor
is striking two prospective jurors. United States v.
Hernandez-Quintania, 874 F.3d 1123, 1129 (9th Cir. 2017).
However, eventually, patterns emerge that do lead to an
inference that strikes are motivated by race. See Flowers,
139 S. Ct. at 2244–45.

    In addition to statistics, the court “consider[s] any other
relevant circumstances brought to [its] attention that may
support or refute an inference of discriminatory purpose.”
Williams v. Runnels, 432 F.3d 1102, 1107 (9th Cir. 2006)
(internal quotation marks omitted). Comparing challenged
and unchallenged jurors is a “tool for conducting meaningful
appellate review of whether a prima facie case has been
established.” Collins, 551 F.3d at 921. We can look to the
entire trial record, even after defense counsel made the
motion. See Wade, 202 F.3d at 1198 (“[W]e do not believe
that the only relevant time at which to assess the would-be
prima facie case is the time of the challenge.”). Further, the
defendant and the excluded juror do not need to be of the
                      NGUYEN V. FRAUENHEIM                              13

same race or ethnicity for a successful Batson challenge. 2
Flowers, 139 S. Ct. at 2243.

    At the time of the Batson motion in this case, the
prosecutor had used three of his first five peremptory strikes
against Hispanic people and struck three out of four Hispanic
potential jurors. 3    These proportions could certainly
contribute to an inference of discrimination. However, these
numbers are somewhat small to rely on alone. See, e.g.,
Fernandez v. Roe, 286 F.3d 1073, 1078 (9th Cir. 2002)
(“[t]wo challenges out of two [African American]
venirepersons are not always enough to establish a prima
facie case” because “the numbers are so small (and, hence,
potentially unreliable)”); Shirley v. Yates, 807 F.3d 1090,
1101 n.7 (9th Cir. 2015) (“[W]hen a Batson challenge is
made after the first minority to be called into the jury box is
peremptorily struck but well before jury selection concludes,
it would be erroneous to find that a prima facie case had been
made merely because at the time of the challenge the
prosecutor had struck 100% of minority veniremembers.”).

    Looking at the totality of the circumstances, as we must,
a comparison between the prospective jurors the prosecutor

    2
      Although it is not relevant that Nguyen is not Hispanic, we note
that Nguyen’s trial counsel was Hispanic so it is possible that the
prosecutor held the biased view that Hispanic jurors would favor defense
counsel and his client.
    3
       We determine that these potential jurors were Hispanic based on
the parties’ representations and the jurors’ last names. A Batson
challenge focuses on the perception of the race or ethnicity of the
prospective jurors, not their actual race or ethnicity. See United States v.
Guerrero, 595 F.3d 1059, 1063 n.3 (9th Cir. 2010). Although a Hispanic
seeming last name is not necessarily a good proxy for ethnicity, that issue
is not raised in this case and, in any event, last names would contribute
to the perception of ethnicity.
14                NGUYEN V. FRAUENHEIM

stuck and those he did not does not support an inference of
discrimination. Before the motion, the prosecutor repeatedly
accepted the panel with a Hispanic person (Garcia) on it and
that Hispanic person was seated in the potential jury when
Nguyen made his Batson motion. See Gonzalez v. Brown,
585 F.3d 1202, 1210 (9th Cir. 2009) (reasoning that Black
jurors remaining on the panel at time of motion “may be
considered indicative of a nondiscriminatory motive”
(quotation omitted)). Soon after the Batson motion, another
Hispanic person (Carrasco) was seated in the jury box. The
prosecutor did not strike that individual and accepted the
jury with both Garcia and Carrasco seated. The prosecutor
passed multiple times while another Hispanic person sat in
the jury box. And one woman with a Hispanic surname
ultimately made it onto the jury, although she was later
excused for medical reasons.            Without statistics,
comparisons, or anything else suggesting an inference of
discrimination, we can find none.

    Although relevant to the later steps of the Batson inquiry,
there were also obvious, nondiscriminatory reasons for
removing Romano, DeJesus, and Ocampo. See Wade,
202 F.3d at 1198–99 (considering reasons in the record for
strikes at step one). DeJesus’s brothers were convicted gang
members and she visited them in prison. Similarly,
Romano’s nephew was incarcerated for gang involvement.
Although they were not close, she offered information about
him in response to a question about other “significant”
information as it “pertains to this case that you’re not telling
us that we would really want to know,” suggesting that she
viewed her nephew’s incarceration as important. Gang
membership was also particularly important in this case
because the victim and the defendants were involved with
gangs. None of the ultimately empaneled jurors had family
members who were ever in gangs and both sides struck
                    NGUYEN V. FRAUENHEIM                           15

jurors with gang experience. The questioning of Ocampo
reveals that the prosecutor perceived her as susceptible to
persuasion. She was young and unmarried with no children.
The prosecutor used peremptory strikes on other unmarried
potential jurors without children and each empaneled juror
had children and was married or had been married. Lack of
maturity and life experience are nondiscriminatory reasons
for a peremptory strike. There were obvious race-neutral
reasons to challenge each of the three jurors and those
reasons, gang connections and youth, were applied across
the board.

    In light of the above, the California Court of Appeal’s
decision on Batson step one was not contrary to or an
unreasonable application of clearly established federal law
or an unreasonable determination of facts.

                         CONCLUSION

   We affirm the district court’s denial of the writ of habeas
corpus. 4

    AFFIRMED.




    4
       Nguyen also argues that the California Court of Appeal’s
presumption, citing People v. Salcido, 44 Cal. 4th 93, 136–137 (2008),
that peremptory challenges are “exercised for a nondiscriminatory
purpose” is contrary to Batson. Because we affirm under either AEDPA
deference or de novo review, we do not decide this issue.